Title: From James Madison to Horatio Gates Spafford, 22 July 1825
From: Madison, James
To: Spafford, Horatio Gates


        
          Dr Sir
          July 22. 1825
        
        I delayed answering your[s] of May 10. in the hope of finding a private conveyance; having experienced in several instances a miscarriage of such remittances by the mail. Seeing now little chance of any other opportunity I commit to that hazard a bank note of $10.* which will discharge the debt, and make up for the delay. With friendly respects
        
          James Madison
        
        *of Bank of Virga No. 8428 date June 9. 1821 [sic]
      